DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The status of the nonprovisional parent application (whether patented or abandoned) needs to be included in the cross reference to related applications at the start of the specification.  If a parent application has become a patent, the expression “now Patent No. _____” should follow the filing date of the parent application.  If a parent application has become abandoned, the expression “now abandoned” should follow the filing date of the parent application.

The disclosure is objected to because of the following informalities:
  The status of the nonprovisional application 15/649,015 (whether patented or abandoned) needs to be included in paragraph [0057].
Appropriate correction is required.

Claim Objections
Claims 1-18 are objected to because of the following informalities:  
Claim 1, line 4, the phrase “a split ring a gap” is incorrect.  A split ring having a gap?
Appropriate correction is required.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of copending Application No. 17/573,972. 
Although the claims at issue are not identical, they are not patentably distinct from each other because the subject matter of the ‘972 claims substantially encompasses the recitations of claims 1-20 of the instant application.  Those recitations not explicitly encompassed by or recited in the ‘972 claims are considered either inherent or obvious.  

	
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1, 7-8, 10-12 and 14-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bird et al (US 8,528,945).
As to claim 1, Bird et al discloses a pipe coupling (Fig. 1) comprising: a coupling body (12) defining a first body end (as at 24); and an end ring assembly comprising: a split ring (14) a gap defined between a first ring end of the split ring and a second ring end of the split ring (Fig. 1); a gasket bridge (16) extending across the gap between the first ring end and the second ring end; and a gasket assembly (18, 152) disposed radially inward of the split ring and the gasket bridge, the gasket assembly configured to be compressed between the split ring and a piping component.

As to claim 7, Bird et al discloses the pipe coupling of claim 1, wherein: the gasket bridge defines an arcuate body that arcs from a first bridge end of the gasket bridge to a second bridge end of the gasket bridge; the gasket bridge further defines a first axial side and a second axial side; the arcuate body defines a length from the first bridge end to the second bridge end and a width from the first axial side to the second axial side; and the length is greater than the width.  Refer to Fig. 4.

As to claim 8, Bird et al discloses the pipe coupling of claim 7, wherein the gasket bridge further comprises a bridge shoulder (78) extending radially inward from the first axial side, the split ring defines a ring shoulder extending radially inward from a first axial side of the split ring, and the bridge shoulder abuts an inner surface of the ring shoulder (Figs. 3, 6 and 12).
As to claim 10, Bird et al discloses the pipe coupling of claim 1, wherein the split ring defines an outer ring surface and an inner ring surface (Fig. 3), the gasket bridge defines an outer bridge surface and an inner bridge surface (Fig. 4), and the gasket assembly (154) comprises an outer sealing surface (200) engaging the inner ring surface and the inner bridge surface (Fig. 13).

As to claim 11, Bird et al discloses the pipe coupling of claim 10, wherein the outer bridge surface engages the inner ring surface at each of the first ring end and the second ring end (Figs. 2 and 3).

As to claim 12, Bird et al discloses the pipe coupling of claim 11, wherein the gasket bridge further comprises a projection (of corrugations 82) extending radially inward from the inner bridge surface, the projection engaging the outer sealing surface of the gasket assembly (Fig. 12).

As to claim 14, Bird et al discloses the pipe coupling of claim 1, wherein the gasket assembly comprises a primary gasket (154), the primary gasket defining an outer sealing surface (160), an inner sealing surface (162), and an annular gasket groove (182) defined axially between the outer sealing surface and the inner sealing surface.

As to claim 15, Bird et al discloses the pipe coupling of claim 14, wherein the gasket assembly further comprises a secondary gasket (156) disposed radially inward of the primary gasket, the secondary gasket defining a secondary outer sealing surface (170) and a secondary inner sealing surface (172), the secondary outer sealing surface engaging the outer sealing surface of the primary gasket and the secondary inner sealing surface configured to engage the piping component.

As to claim 16, Bird et al discloses the pipe coupling of claim 15, wherein: the inner sealing surface of the primary gasket defines an annular engagement groove (176); the outer sealing surface of the secondary gasket defines an annular engagement flange (178); and the annular engagement flange engages the annular engagement groove to improve a grip between the primary gasket and the secondary gasket.

As to claim 17, Bird et al discloses the pipe coupling of claim 1, wherein: the split ring comprises a ring lip (66) having a substantially U-shaped cross-section (Figs. 2 and 3) and extending circumferentially around the split ring; the ring lip defining a ring groove; and the coupling body comprises a first flange extending radially outward from the first body end and engaging the ring groove (Figs. 2 and 3).

As to claim 18, Bird et al discloses the pipe coupling of claim 17, wherein the gasket bridge comprises a bridge shoulder (76) extending radially outward from a first axial side of the gasket bridge, the bridge shoulder engaging the ring groove (Fig. 2).

As to claim 19, Bird et al discloses the method of tensioning a pipe coupling (10) comprising: providing a coupling body (12) and an end ring assembly (Figs. 1-3), the end ring assembly comprising a split ring (14) defining a first ring end and a second ring end (Fig. 1), a gasket bridge (16) bridging a gap between the first and second ring ends; receiving a fastener (48) through a first fastener base (44a) of the end ring assembly and a second fastener base (44b) of the end ring assembly, the first fastener base arranged proximate to the first ring end and the second fastener base arranged proximate to the second ring end (Fig. 1); and tightening the fastener to draw the first ring end towards the second ring end around the coupling body.

As to claim 20, Bird et al discloses the method of claim 19, wherein the end ring assembly further comprises a gasket assembly (18) disposed between the split ring and a piping component, the method further comprising compressing the gasket assembly between the split ring and the piping component as the fastener is tightened (col. 12, ll. 27-53).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 2-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bird et al in view of Bridges (US 5,076,618).
As to claim 2, Bird et al discloses the pipe coupling of claim 1, wherein the gasket bridge defines a first bridge end and a second bridge end (Fig. 4), yet fails to teach a first ramp extending from the first bridge end, the first ramp engaging an outer sealing surface of the gasket assembly to prevent movement of the gasket assembly, and
As to claim 3, Bird et al discloses the pipe coupling of claim 2, wherein the gasket bridge defines a bridge curvature from the first bridge end to the second bridge end (Fig. 4), yet fails to teach that the first ramp defines a first ramp curvature that is smaller than the bridge curvature.
As to claim 4, Bird et al discloses the pipe coupling of claim 3, yet fails to teach that the first ramp defines a thickness tapering away from the first bridge end.
As to claim 5, Bird et al discloses the pipe coupling of claim 3, yet fails to teach that the first ramp defines an upper surface, a lower surface, and an end wall distal to the first bridge end.
As to claim 6, Bird et al discloses the pipe coupling of claim 3, yet fails to teach that the gasket bridge further comprises a second ramp extending from the second bridge end, the second ramp engaging the outer sealing surface of the gasket assembly to further prevent movement of the gasket assembly, the second ramp defining a second ramp curvature that is smaller than the bridge curvature.
However, Bridges teaches a gasket bridge like that of Bird et al, including first and second ramps (60) that extend from each end of the bridge (14), each ramp having a smaller radius of curvature than that of the bridge curvature (see Figs. 2 and 5) so as to permit extended circumferential sealing of the bridge. 
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Bird et al such that the gasket bridge further comprises a first ramp extending from the first bridge end, the first ramp engaging an outer sealing surface of the gasket assembly to prevent movement of the gasket assembly, the first ramp defines a first ramp curvature that is smaller than the bridge curvature, the first ramp defines a thickness tapering away from the first bridge end, the first ramp defines an upper surface, a lower surface, and an end wall distal to the first bridge end, a second ramp extending from the second bridge end, the second ramp engaging the outer sealing surface of the gasket assembly to further prevent movement of the gasket assembly, the second ramp defining a second ramp curvature that is smaller than the bridge curvature, as taught by Bridges, in order to seal the circumferential ends of the gasket bridge and therefore generally enhance sealing of the clamping assembly.

Claim(s) 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bird et al in view of Chiproot (US 8,960,729).
As to claim 9, Bird et al discloses the end ring assembly of claim 8, except that the bridge shoulder defining a slot extending radially outward from a radially inward edge of the bridge shoulder, the slot configured to prevent the gasket bridge from buckling.
However, Chiproot teaches a gasket bridge like that of Bird et al, wherein the gasket bridge includes slots (76) in the radially inwardly extending shoulder, which add flexibility to the bridge, especially upon compression of the clamp (col. 4, l. 25 - col. 5, l. 9).
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Bird et al such that the bridge shoulder defining a slot extending radially outward from a radially inward edge of the bridge shoulder, as taught by Chiproot, in order to add flexibility to the bridge upon compression of the clamp, thereby preventing the bridge from buckling.




Claim(s) 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bird et al in view of Schaub et al (US 5,431,458).
As to claim 13, Bird et al discloses the pipe coupling of claim 12, wherein the projection defines a pair of prongs and a substantially V-shaped gap formed between the pair of prongs, each of the prongs engaging the outer sealing surface.
However, Schaub et al teaches a gasket bridge that is corrugated along its body, as shown in the figures.  The corrugations define prongs and a V-shaped gap formed between the prongs.
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Bird et al such that the projection defines a pair of prongs and a substantially V-shaped gap formed between the pair of prongs, each of the prongs engaging the outer sealing surface, as taught by Schaub et al, 
since such a modification would have involved a mere change in the shape of a component. A change in the shape of a prior art device is a design consideration within the skill of the art. In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966).
	The V-shaped corrugations effectively replace the corrugations on the middle portion of Bird et al’s bridge.

Examiner’s Note:
The italicized portions in the foregoing claims are functional recitations. These clauses, as well as other statements of intended use do not serve to patently distinguish the claimed structure over that of the reference(s), as long as the structure of the cited reference(s) is capable of performing the intended use. See MPEP 2111-2115.
See also MPEP 2114, which states:
A claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ 2d 1647;
Claims directed to apparatus must be distinguished from the prior art in terms of structure rather than function. In re Danly, 263 F.2d 844, 847, 120 USPQ 528, 531; and
[A]pparatus claims cover what a device is, not what a device does." Hewlett­ Packard Co. v. Bausch & Lomb Inc., 15 USPQ2d 1525,1528.
Any one of the systems in the cited reference(s) is capable of being used in the same manner and for the intended or desired use as the claimed invention. Note that it is sufficient to show that said capability exists, which is the case for the cited reference(s).

		
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Bird (US 2012/0205909) discloses a split-ring gland coupling similar to Applicant’s claimed invention.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to James M Hewitt II whose telephone number is (571)272-7084. The examiner can normally be reached M-F 9-930pm, mid-day flex 2-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Troutman can be reached on 571-270-3654. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

James M. Hewitt II
Primary Examiner
Art Unit 3679



/JAMES M HEWITT II/Primary Examiner, Art Unit 3679